DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  Recitations of “seam” should be replaced with - - seal - - to correct typo.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although preamble recitation of “a fastening clip for attaching a component to a panel” indicates that the invention is a clip and functionally recites the panel as part of an environment of intended use, further limitation of “each of the retaining clips pressing against an undersurface of the panel”, and “the plurality of biasing tabs biasing the clip the seal member being positioned externally to an interface between the component and the panel” are ambiguous as to whether they positively recite and implicitly include the panel as part of the invention or not. 
If Applicant intends to include the panel as part of the invention, it is suggested that the preamble be amended to delete "for” so as to positively recite the invention as the combination in configuration as otherwise defined in the body of the claim. If Applicant does not intend to include the panel as part of the invention, it is suggested that each recitation of the panel and its aperture in the body of the claim be clearly referenced in functional terms such is - - each of the retaining clips adapted to press against an undersurface of the panel - -,  - - the plurality of biasing tabs adapted to bias the clip body to a centered position within the aperture", and - - the seal member adapted to be positioned externally to an interface between the component and the panel - - .  Similar consideration applied to limitation of claim 8.
Additionally as regards claim 5, recitation of “fastening” should be replaced with - - retaining - - to correspond with antecedent basis provided the term.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,045,932 to Laukhuf.
Laukhuf ‘932 teaches limitations for a “fastening clip” – as shown in Fig 1 for example, “for attaching a component to a panel, the component and the panel having an aperture extending through the component and the panel” – Although functionally recited as part of some intended use with additional unclaimed elements, one of ordinary skill in the art would recognize inherent capability for function as recited due to geometry of the prior art clip, “the fastening clip comprising: a clip body” –including 4, “that is adapted to be inserted into the aperture” – Although functionally recited as part of some intended use with additional unclaimed elements, one of ordinary skill in the art would recognize inherent capability for function as recited due to geometry of the prior art clip, “the clip body having an internal cavity” – as shown in Fig 2, “that receives a threaded fastener along an axis of the cavity” – as shown in Fig 2 for example, “and having a toroidal flange” – including structure indicated at 6 and receiving 16 as shown in Fig 2 for example wherein it’s noted that limitation of ‘toroidal’ should be interpreted broadly as read in light of its present disclosure which makes broad use of the term, “a configured to self-center the fastening clip relative to the component and the panel when the fastening clip is inserted non-perpendicular to the component and the panel” – One of ordinary skill in the art would recognize that the arrangement of clip combined with a panel as shown in Fig 2 inherently functions as recited due to its geometry and the consequent forces created during insertion in use as functionally recited, “and a seal member with an upper seal component and a lower seal component” –  seal 16 shown to have upper and lower seal surfaces, “the toroidal flange engaging the seam member to the clip body, the seal member being positioned externally to an interface between the component and the panel” – as shown. 
As regards claim 4, reference teaches further limitation of “the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” – as shown in Fig 3 for example.  

As regards claim 6, reference teaches further limitation of “each of the plurality of biasing tabs is integrally molded to the clip body” – as disclosed. 
As regards claim 7, reference teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as disclosed wherein broad claim limitations have not clearly defined structure of the claimed invention that might be relied on to patentably distinguish from the well-known structure of the prior art. 
As regards claim 8, reference teaches further limitation of “each of the retaining clips includes a ramp surface that engages with the aperture of the panel and component to cause the retaining clip to flex inwardly when the fastening clip is inserted the aperture of the component and panel” – One of ordinary skill in the art would recognize that the arrangement of clip having portions 30 with tapered lead-in combined with a panel as shown in Fig 2 inherently has capability for function as recited due to its geometry and the consequent forces created in use as broadly recited.  In this case, broad functional recitations have not clearly defined structure of the claimed invention that might be relied on to patentably distinguish from the well-known structure of the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,045,932 to Laukhuf.
Although Laukhuf ‘932 discloses “fastener” – 10, and “fastening clip “ 4, and portion 14 which anticipates either of “panel” or “component”, the reference doesn’t explicitly disclose a “joining a panel and a component together with a fastener and a fastening clip”.  However, it would have been obvious to one of ordinary skill in the art to provide arrangement as shown in Fig 2 which inherently teaches ‘joining’ but wherein instead of single planar element 14, there comprises two planar portions in place of one, i.e., ‘a panel and a component’ in order to create a fastening with seal as otherwise disclosed in an environment of assembly comprising two planar elements otherwise arranged as is disclosed with respect to 14, as well known in the art wherein such combination would not otherwise affect function of the arrangement.  Otherwise, all limitations of the fastening clip as recited are discussed in greater detail herein above. 
As regards claim 17, reference teaches further limitation of “each of the plurality of fastening clips is integrally molded to the clip body” – as disclosed. 
As regards claim 18, reference teaches further limitation of “each of the plurality of biasing tabs is integrally molded to the clip body” – as disclosed. 
As regards claim 19, reference teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” – as disclosed and otherwise discussed herein above. 

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,579,570 to Fellows in view of U.S. Pat. No. 6,315,510 to Sturies.
Fellows ‘570 teaches limitations for a “fastening clip” – 14, “for attaching a component” – 8, “to a panel” – 10, “the component and the panel having an aperture extending through the component and the panel” – as shown, “the fastening clip comprising: a clip body” –including portions shown to be inserted into the aperture in Fig 9 for example,  “that is adapted to be inserted into the aperture” – Although functionally recited as part of some intended use with additional unclaimed elements, one of ordinary skill in the art would recognize inherent capability for function as recited due to geometry of the prior art clip, “the clip body having an internal cavity” – cavity shown receiving 12 in Fig 9, “that receives a threaded fastener along an axis of the cavity” – as shown, “and having a toroidal flange” – including structure 42 and/or the more central portion to which it is integral as shown in Fig 1 for example wherein it’s noted that limitation of ‘toroidal’ should be interpreted broadly in view of its present disclosure, “a plurality of retaining clips coupled to the clip body and projecting outwardly from the clip body, each of the retaining clips pressing against an undersurface of the panel to attach the retaining clip to the panel” – including 60,68 as shown in Fig 8, “plurality of biasing tabs coupled to the clip body and projecting outwardly from the clip body” – including 112,114, “the plurality of biasing tabs biasing the clip body to a centered position within the aperture when the clip body is inserted into the aperture” – One of ordinary skill in the art would recognize that the arrangement of clip combined with a panel inherently functions as recited due to its geometry, “the plurality of retaining clips and the plurality of biasing tabs being configured to self-center the fastening clip relative to the 
Although Fellows ‘570 doesn’t teach further limitation of  “a seal member with an upper seal component and a lower seal component, the toroidal flange engaging the seam member to the clip body, the seal member being positioned externally to an interface between the component and the panel”, Sturies ‘510 discloses a similar fastening clip and further discloses a distinct seal at 10 having upper and lower surfaces and which is engaged with the toroidal flange of the fastening clip.  It would have been obvious to one of ordinary skill in the art to provide the fastening clip of Fellows ‘570 with a seal member engaged with its toroidal flange as taught be Sturies ‘510 in order to provide for a seal comprised of material optimized for that function as well known in the ar.  One of ordinary skill in the art would have more than reasonable expectation of success since the propose modification would not otherwise affect function of the arrangement. 
As regards claim 2, reference teaches further limitation of “a plurality of ratchet fingers coupled to the clip body and extending inwardly into the internal cavity of the clip body” - including 84,86,88, "the plurality of ratchet fingers including at least two ratchet fingers being spaced apart and on opposite sides of the axis of the internal cavity” - as shown in Fig 9 for example. 
As regards claim 3 and 10, although the Fellows ‘570 reference illustrates a plurality of ratchet fingers including three which are spaced apart about the axis of the 
One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification amounts to little more than a change In shape wherein examiner takes Official Notice that arrangement of four is well known in the art and since the patterning and structure of a plurality of ratchet fingers is already disclosed and the addition of a fourth consistent to that teaching would not otherwise affect function of the arrangement.
As regards claim 4, reference teaches further limitation of ‘ the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” -as shown in Fig’s 2,3 for example.
As regards claim 5, reference teaches further limitation of “each of the plurality of fastening clips is integrally molded to the clip body" - as shown.
As regards claim 6, reference teaches further limitation of ‘‘the plurality of biasing tabs is integrally molded to the clip body” - as shown.
As regards claim 7, reference teaches further limitation of “the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure” - as shown.

As regards claim 9, reference teaches limitations for an “assembly of a panel and a component joined together by a fastening clip, the assembly comprising: a clip body
that is inserted into an aperture that extends through the pane! and the component” - as shown in Fig’s 8,9 for example, “the clip body having an internal cavity that receives a threaded fastener along an axis of the cavity; and having a toroidal flange, a plurality of retaining clips coupled to the clip body and projecting outwardly from the clip body, each of the retaining clips pressing against an undersurface of the panel to attach the retaining clip to the panel; a plurality of biasing tabs coupled to the clip body and projecting outwardly from the clip body, the plurality of biasing tabs biasing the clip body to a centered position within the aperture when the clip body is inserted into the aperture, the plurality of retaining clips and the plurality of biasing tabs being configured to self-center the fastening clip relative to the component and the panel when the fastening clip is inserted non-perpendicular to the component and the panel; a plurality of ratchet fingers coupled to the clip body and extending inwardly into the internal cavity of the clip body, the plurality of ratchet fingers including at least two ratchet fingers being spaced apart and on opposite sides of the axis of the internal cavity; and a seal member with an upper seal component and a lower seal component, , the toroidal flanqe enqaqinq the seam member to the clip body, the seal member being positioned externally to an interface between the component and the panel" - as shown, described, and otherwise pointed out more specifically herein above.
As regards claim 11, reference teaches further limitation of “the biasing tabs are positioned diametrically opposite to each other with respect to the axis of the cavity” -as shown.
As regards claim 12, reference teaches further limitation of “each of the plurality of fastening clips is integrally molded to the clip body" - as shown.
As regards claim 13, reference teaches further limitation of “each of the plurality of biasing tabs is integrally molded to the clip body” - as shown.
As regards claim 14, reference teaches further limitation of “the clip body, the plurality of retaining dips, and the plurality of biasing tabs are formed as a unitary structure" - as shown.
As regards claim 15, reference teaches further limitation of “each of the retaining dips includes a ramp surface that engages with the aperture of the panel and component to cause the retaining clip to flex inwardly when the fastening dip is inserted the aperture of the component and panel” - as shown.
As regards claim 16, reference teaches limitations for a “method of joining a panel and a component together with a fastener and a fastening clip" - inherent to achievement of the arrangement as shown and described, "the method comprising: inserting the fastening clip through an aperture that extends through the panel and the component” - inherent to the arrangement shown and described, “the fastening clip including: a clip body that is inserted info the aperture" - inherent to the arrangement shown and described, “the clip body having an internal cavity that receives 
As regards claim 17, reference teaches further limitation of "each of the plurality of fastening clips is integrally molded to the clip body.
As regards claim 18, reference teaches further limitation of "each of the plurality of biasing tabs is integrally molded to the clip body.
As regards claim 19, reference teaches further limitation of "the clip body, the plurality of retaining clips, and the plurality of biasing tabs are formed as a unitary structure.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677